Title: To John Adams from David Hartley, 19 February 1782
From: Hartley, David
To: Adams, John



Golden Square feb 19 1782
Sir

I take the opportunity by means of Mr Laurens junr of addressing a few lines to you for the purpose of expressing my entire concurrence with your benevolent Sentiments concerning peace and the blessed peace makers. I agree with you that peace must come in company with faith and honour and when these meet, I join with you in saying, Let friendship join the amiable and venerable choir. It is some months since I received the favour of your letter containing these sentiments.2 But as the justice humanity and benevolence of these sentiments are eternal I conclude that the sentiments themselves will always remain yours. My only object in writing, is to say thus much to you and to express my most sincere wish that the actual exercise of the blessed office of peace makers may be called forth in the persons of those who are now in appointment to that honorable trust from America. If I shd ever have it in my power to contribute to that blessed end be assured that my utmost endeavours shall always be exercised (as they always have been) to establish peace and friendship thro the paths of honour and good faith. Permitt me to enquire of you who are entitled to treat on the part of America, and whether Mr Laurens the late president be of the number. I am Dear Sir with great respect your most obedt Servt.

D Hartley

